MORROW, P. J.
The offense is burglary; punishment fixed at confinement in the penitentiary for a period of two years.
The house of A. C. Garrett was entered by force, and some property removed therefrom. Footprints were observed near the house. They contained peculiarities owing to the wearing off of a part of the sole of one of the shoes. The ground was moist from a rain. At the time of the entry of the house, Gar*201rett and his wife were away at a funeral. Before they left, the appellant was seen to pass the house on foot, and the tracks that he then made, according to the state’s testimony, were like those at the house. Upon his return from the funeral, Garrett observed some one leaving his premises, and, according to his best judgment, the apparel of the person observed and that of the appellant were the same.
Appellant admitted passing the house of Garrett on the morning of the alleged offense and also- returning in the evening, going in the direction of his father’s house. His father also testified in corroboration of his statement. Appellant did not categorically deny the entry, nor did he admit it. He was a youth 19 years of age. He said, however, that in passing the Garrett premises he was going to his father’s house to get some money.
While the evidence is somewhat meager, we cannot say that it is not sufficient to support the verdict of the jury.
The judgment is therefore affirmed.